Title: To George Washington from Lieutenant Colonel Udny Hay, 21 July 1780
From: Hay, Udny
To: Washington, George


					
						Sir
						Claverac [N.Y.] 21 July 1780
					
					Upon my arrival here last night ⟨I⟩ very unexpectedly found a number of the Militia from the State of Machutussetts who had orders to

remain here from the General Court till your Excellencie’s Pleasure was known, which order would extend as their commanding Officers informd me to at least six thousand men; as no Provision of any sort has ever been directed to be made for them: that I can hear of, and as it is impossible immediately to lay in a proper supply for such a body I have advised their commanding Officer to march to Fish Kill as soon as he has gott four days Provision which I shall endeavour immediately to procure for him.
					This comes by express that your Excellency’s Determination may be known as soon as possible. I have the honour to be with the highest respect Your Excellency’s most obedient and very humble Sert
					
						Udny Hay
					
				